—The parties having submitted a controversy to this Court upon an agreed statement of facts, pursuant to CPLR 3222 (b) dated September 23, 1993, to determine whether defendant intentionally caused plaintiff AFA Protective Systems, Inc.’s *497contract with Madison Realty, Inc. to be breached, the complaint is dismissed and judgment unanimously directed for defendant, with costs. The Clerk is directed to enter judgment in favor of defendant, with costs.
While plaintiff had a valid contract with Madison Avenue Realty ("Madison”) when defendant gave Madison a price quote to install a sprinkler alarm system, the record does not support a finding of intentional interference with contract (see, Giannelli v St. Vincent’s Hosp. & Med. Ctr., 160 AD2d 227, 232-233). Plaintiff failed to offer any evidence to establish that defendant intentionally caused Madison to breach its contract, particularly where defendant itself advised Madison that Madison remained obliged to plaintiff for the balance of the term of that agreement. Concur — Sullivan, J. P., Asch, Rubin, Nardelli and Williams, JJ.